 Case 1:17-cv-00613-JTN-ESC ECF No. 87 filed 09/30/19 PageID.727 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 ANTOL, DEREK, individually and as
 next friend for DSAII, a minor, DEVON
 S. ANTOL and TRYSTON ANTOL,

               Plaintiffs,                     Case No. 1:17-cv-613

 v.                                            HON. JANET T. NEFF

 ADAM DENT, KATE STRAUS, CASEY
 BRINGEDAHL, CASEY TRUCKS,
 PETE KUTCHES, and WESTERN
 MICHIGAN ENFORCEMENT TEAM, a
 public body organized under the laws of
 the State of Michigan,

          Defendants.
____________________________________________________________________
 J. Nicholas Bostic (P40653)        Allan C. Vander Laan (P33893)
 Attorney for Plaintiffs            Bradley C. Yanalunas (P80528)
 909 N. Washington Ave.             Cummings, McClorey, Davis & Acho
 Lansing MI 48906                   Attorneys for Defendants Dent, Strauss,
 517-706-0132                       Bringedahl and Kutches
 barristerbostic@gmail.com          2851 Charlevoix Dr., S.E. - Suite 327
                                    Grand Rapids MI 49546
                                    616-975-7470
                                    avanderlaan@cmda-law.com
                                    byanalunas@cmda-law.com
____________________________________________________________________

                             JOINT NOTICE OF NEGOTIATION

             Now come the Plaintiffs and Defendants Adam Dent, Kate Straus, Casey

Bringedahl and Pete Kutches by and through their respective counsel and, hereby give

notice to the Court Counsel for Plaintiffs submitted a demand on August 23, 2019.

Defendants requested additional details regarding Plaintiffs’ demand which were

provided on September 6, 2019. On September 20, 2019, Defendants submitted their

counter-offer. Plaintiffs’ have not responded to Defendants’ counter-offer as of this date.



01002400-1                                 1
 Case 1:17-cv-00613-JTN-ESC ECF No. 87 filed 09/30/19 PageID.728 Page 2 of 2



The parties will continue negotiating resolution of this matter and agree the deadline for

completion of these negotiations is October 21, 2019.

Dated: September 30, 2019September 30, 2019September 30, 2019

                                  Respectfully submitted,


                                  By:/s/ J. Nicholas Bostic with permission
                                  J. Nicholas Bostic (P40653)
                                  909 N. Washington Ave.
                                  Lansing MI 48906
                                  Attorney for Plaintiffs


                                  By: /s/ Bradley C. Yanalunas
                                  Allan C. Vander Laan (P33893)
                                  Bradley C. Yanalunas (P80528)
                                  Cummings, McClorey, Davis & Acho
                                  Attorneys for Defendants Dent, Strauss,
                                  Bringedahl and Kutches




01002400-1                               2
